Citation Nr: 0104702	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, of Title 38, of the United States Code, for periods of 
enrollment prior to December [redacted], 1997.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1957 to January 1960.  He died on December [redacted], 1997.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from an October 1998 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied her claim for educational 
assistance benefits under Chapter 35, of Title 38, of the 
United States Code, for periods of enrollment prior to the 
veteran's death on December [redacted], 1997.  As support for 
her claim, she testified at a hearing at the RO in September 
2000-which the signing judge of this decision, as a member 
of the Board, conducted during a travel assignment.

FINDINGS OF FACT

1.  The appellant attended law school at the Stetson College 
of Law from January 1994 until her graduation in May 1997.

2.  If an April 1997 rating decision, the RO granted the 
veteran's claim for a permanent and total rating for cancer 
of the esophagus and stomach and for metastatic cancer of the 
lymph nodes, effective from January 10, 1997; 
he also established his basic eligibility to Dependents' 
Educational Assistance under Chapter 35, of Title 38, of the 
United States Code, also effective from January 10, 1997, and 
his entitlement to special monthly compensation for being 
housebound; the RO notified him of that decision in May 1997.

3.  The veteran died on December [redacted], 1997, due to his 
terminal cancer and, in January 1998, the RO granted service 
connection for the cause of his death; the RO notified the 
appellant of the decision in February 1998; and later in 
February 1998, she submitted an Application For Dependency 
And Indemnity Compensation (DIC) Or Death Pension by A 
Surviving Spouse Or Child (VA Form 21-534).

4.  The appellant's Application for Survivors' and 
Dependents' Educational Assistance (VA Form 22-5490) was not 
received at the RO until July 1, 1998, and the RO later 
received her enrollment certification for the Stetson College 
of Law on December 9, 1998.


CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35 for any period of enrollment prior 
to December 1997, have not been met.  38 U.S.C.A. §§ 3512, 
5107 (West 1991); 38 C.F.R. §§ 21.3021, 21.3046, 21.4131 
(1998); 38 C.F.R. §§ 21.3046, 21.4131 (effective from June 3, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 educational assistance 
benefits can be established in several ways, including being 
a spouse of a veteran who has a service-connected disability 
that is permanently and totally disabling.  
38 U.S.C.A. §§ 3501(a)(1)(D), 3512 (West 1991); 38 C.F.R. 
§ 21.3021 (2000).  Sometimes, the beginning date of 
eligibility is the date of the veteran's death, with the 
ending date of eligibility, or the delimiting date, occurring 
ten years later.  38 U.S.C.A. § 3512 (West 1991); 38 C.F.R. § 
21.3046.  Whereas in certain other instances, however, the 
beginning date of eligibility may be the effective date of 
the rating which found the veteran permanently and totally 
disabled, the date the veteran received notification of that 
rating, or any date in between as chosen by the eligible 
spouse.  38 U.S.C.A. § 3512(b)(3) (West 1991); 38 C.F.R. 
§ 21.3046 (a)(2)(iii) (2000).

In an April 1997 rating decision, the RO in St. Petersburg, 
Florida, awarded the veteran a permanent and total disability 
rating, effective from January 10, 1997, for cancer of his 
esophagus and stomach and for metastatic cancer of his lymph 
nodes.  The RO also determined in that decision that he had 
established basic eligibility to Dependents' Educational 
Assistance (DEA) as of January 10, 1997.  And the RO 
subsequently sent him a letter in May 1997 duly apprising him 
of the decision, personally, since he was still alive at that 
time-albeit, as also determined by the RO, entitled to 
special monthly compensation (SMC) because he was housebound, 
though not in need of the regular aid and attendance (A&A) of 
another person.  Consequently, by virtue of that April 1997 
rating decision, basic eligibility for Chapter 35 benefits 
for the appellant, as his spouse, potentially could be as 
early as January 10, 1997.  Id.

But the determinative issue in this appeal, however, is not 
whether the appellant has established her basic eligibility 
for Chapter 35 educational assistance benefits as 
the veteran's beneficiary because the RO in Atlanta already 
has determined that she is, in fact, eligible for these 
benefits.  Indeed, the RO has openly acknowledged this and 
apprised her accordingly.  But that is not the point; rather, 
the dispositive issue in this appeal, instead, is whether she 
is entitled to an earlier commencing date for the actual 
receipt of these benefits, so she can take full advantage of 
them since she already has completed her coursework at 
Stetson College of Law.  She alleged while testifying during 
her September 2000 hearing at the RO that she is entitled to 
Chapter 35 benefits effective from January 10, 1996, since 
her basic eligibility for these benefits could be as early as 
January 10, 1997, due to her late husband's permanent and 
total disability rating from that date.  She also said that, 
if granted an earlier commencing date, this in turn would 
allow her to pay down a substantial portion of her remaining 
student loan balances that are in arrears, and which continue 
to increase even more, day by day, with interest.  She went 
on to note that, although she entered law school in January 
1994, she is not seeking Chapter 35 coverage that far back.  
Instead, she only wants coverage from January 10, 1996, until 
her date of graduation in May 1997.

Effective June 3, 1999, during the pendency of this appeal, 
substantive changes were made to the criteria for 
establishing commencing dates for Chapter 35 educational 
assistance benefits.  And in situations such as this, where, 
as here, the governing laws or regulations change after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA must apply the 
version, new or old, that is "most favorable" to the 
claimant-absent a contrary intent of Congress 
or the Secretary of VA.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Since it appears the RO did not consider 
the changes in the regulations, at all, the Board must 
consider whether the appellant would be prejudiced by 
proceeding with further review of her claim, without first 
allowing the RO an opportunity to consider it under both the 
former and revised versions of the governing regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  But since, for 
the reasons discussed below, the outcome of the case is the 
same, unfavorable to the appellant, regardless of whether the 
old or current versions of the regulations are applied, 
the Board will proceed with disposition of her appeal because 
she is not prejudiced in this instance.  That is to say, a 
remand would only result in needless further delay in 
deciding her case and, at the same time, would impose further 
burdens on the RO, with no possible resulting benefit to her.  
And the Court has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Prior to June 3, 1999, the law prohibited commencing an award 
of Chapter 35 educational assistance for any period earlier 
than one year prior to the date of receipt of the initial 
application or enrollment certification, whichever was later.  
Records show the appellant initially filed an Application For 
Dependency And Indemnity Compensation (DIC) Or Death Pension 
by A Surviving Spouse Or Child (VA Form 21-534) on February 
11, 1998.  But that application for those benefits did not, 
in and of itself, reflect a specific desire or intent on her 
part to claim or to apply for VA-administered Chapter 35 
educational assistance benefits as required by 38 C.F.R. 
§ 21.1029(d)(i) (2000).  She must bear in mind that, in order 
to actually apply for educational assistance benefits, 
specifically, she must file an application in the manner 
prescribed by the Secretary of VA.  38 U.S.C.A. § 3513 (West 
1991).  Moreover, the Court has addressed essentially this 
same issue in a precedent case, Erspamer v Brown, 9 Vet. App. 
507, 511 (1996), noting that there is nothing in the 
pertinent statutes, regulations or case law indicating that a 
widow's claim for DIC should be construed as inclusive of a 
claim for educational benefits.  The appellant did not 
actually file An Application For Survivors' and Dependents' 
Educational Assistance (VA Form 22-5490) until July 1, 1998, 
and the RO did not receive her enrollment certification (VA 
Form 22-1999) from the Stetson College of Law until a few 
months later, on December 9, 1998.  So applying 
the old regulations to these facts means that the actual 
commencing date for her Chapter 35 educational assistance 
benefits could not be prior to December 1997, i.e., one year 
prior to December 9, 1998, the later of the two dates in 
question.

According to the amended regulations, on the other hand, for 
Chapter 35 awards, if the award is the first award of 
educational assistance for the program of education the 
eligible person is pursuing, the commencing date of the award 
of educational assistance is the latest of:  (i) the 
beginning date of eligibility, as determined by 38 C.F.R. 
§ 21.3046(a) or (b), whichever is applicable; (ii) one year 
before the date of the claim, as determined by 38 
C.F.R. 21.1029(b); or (iii) the date on which enrollment was 
certified.  See 38 C.F.R. §§ 21.3046, 21.4131(d)(1) (2000) 
(emphasis added).

As is readily apparent, when comparing the old criteria with 
the new, the change mainly consisted of adding "the 
beginning date of eligibility" as another possible date for 
commencing the educational assistance benefits.  But more 
significantly, since even the new version of the applicable 
criteria still retained the provision indicating the award 
could not begin, regardless, until "the latest of" the 
enumerated events, adding "the beginning date of [the 
appellant's] eligibility" as another possibility for 
commencing the award could not in any way change the outcome 
of this particular appeal.  This is because the date that she 
potentially became eligible for Chapter 35 benefits, as 
determined by 38 C.F.R. § 21.3046(b) since her status as the 
veteran's "spouse" ultimately changed to his "surviving 
spouse" after his death, actually preceded the other 
relevant enumerated events-those being, when her Chapter 35 
application was received at the RO, which was on 
July 1, 1998, and when the RO received her enrollment 
certification from the Stetson College of Law, which was on 
December 9, 1998.  To further illustrate this critically 
important point, consider that the veteran died on December 
[redacted], 1997, which in turn means that "the beginning date 
of [the appellant's] eligibility" for Chapter 35 educational 
assistance under 38 C.F.R. § 21.3046 (b)(5)(i) and (ii), 
as his "surviving spouse," can be no earlier, under either 
of those possible scenarios, than the date of his death, 
December [redacted], 1997.  But then one still has to compare 
this date with the other two possibilities-those being, July 1, 
1997 (one year before the date of receipt of the Chapter 35 
claim on July 1, 1998) and December 9, 1998 (the date of 
receipt of the enrollment certification).  And the latest of 
these three dates is December 9, 1998.

The appellant has pleaded, again and again, including during 
her hearing, for consideration under this regulation as the 
veteran's "spouse," and not as his "surviving spouse," 
since he effectively had a permanent and total rating for 
nearly a full year prior to his death-from January 10, 1997, 
to December [redacted], 1997.  But the provisions of 38 
C.F.R..§ 21.3046 quite clearly stipulate that, if, as here, 
the appellant's status changes from "spouse" to "surviving 
spouse," then she must be considered as the latter when 
determining the commencing date of her eligibility.  And 
unfortunately for her, this is not within the Board's 
discretion, as evidenced by the use of the language "will 
be" in this regulation indicating that such recomputations 
are mandatory.  Furthermore, aside from that, even if she 
could somehow manage to circumvent this, it would not 
ultimately change the outcome of her appeal because this 
still is only 1 of 3 total possibilities for the commencing 
date, and only the latest date of the three actually counts 
when all is said and done, which the date she has in mind 
could never be-at least in her particular case.

Based on the above facts, the commencing date under the old 
criteria could not be earlier than December 1997, and it 
could not be earlier than December 1998 under the new 
criteria, so the old criteria actually are "most favorable" 
to the appellant in this instance.  Consequently, that is the 
commencing date the Board must use.  But since the RO already 
has assigned a commencing date of December 1997,  this does 
not provide any additional benefit to the appellant and, 
therefore, her Chapter 35 educational assistance benefits are 
not payable for any period prior thereto.

The appellant also has made various collateral arguments of 
why she believes that she is entitled to an earlier 
commencing date for payment of her Chapter 35 educational 
assistance benefits.  Essentially all of her additional 
arguments rely heavily on policy considerations, principles 
of equity, and the right to due process of law.  She claims, 
for example, that Congress never intended for her, as a 
surviving spouse, not to receive these benefits because she 
is who the benefits were intended for.  She also claims that 
the RO should have notified her, personally, prior to June 
1998, of her potential eligibility for Chapter 35 educational 
assistance since the veteran already had established his 
entitlement to the permanent and total rating.  And lastly, 
she claims that the RO, and not her or her school, was 
primarily responsible for any delays in actually receiving 
all of her necessary paperwork in connection with her 
application.

The Court has held that a claimant seeking Chapter 35 
educational benefits is not entitled to retroactive benefits 
if her education was not "impeded" or "interrupted" by the 
VA's delay.  See Erspamer, 9 Vet. App. at 509.  Although this 
case hinges on a permanent and total disability rating prior 
to death, and not on service connection for the cause of 
death (although the RO granted that benefit, too, in January 
1998), the holding of the Erspamer case is controlling in 
either situation.  The Court in Erspamer remarked that 
Chapter 35 benefits were instituted to provide the veteran's 
beneficiaries educational opportunities which would otherwise 
be impeded or interrupted by reason of his disability or 
death from a disease incurred in service, and to ensure that 
his beneficiaries were aided in attaining the educational 
status which they might have aspired to and obtained if he 
had not died.  Id.  There is nothing in the record of this 
appeal, however, to indicate that the appellant's education 
has been "impeded" or "interrupted" by any reliance upon 
any action of the VA in regard to the veteran's claim for a 
permanent and total disability rating.  Thus, while the Board 
is sympathetic to the appellant's arguments, very similar 
arguments clearly were rejected by the Court in Erspamer.

The Board also recognizes that the appellant very well may 
have begun her law school coursework fully anticipating being 
later reimbursed by VA for her educational expenses.  Indeed 
she went into a great deal of debt while attending 
law school, by obtaining loans, and they are still 
outstanding and deep into arrears.  However, in Erspamer, the 
Court seemed to require objective evidence, such as an actual 
claim for educational assistance, to demonstrate the intent 
to be reimbursed.  Here, though, there is no such objective 
evidence that either a formal or informal claim for 
educational assistance had been filed at the RO prior to the 
formal claim received on July 1, 1998, which was well after 
the appellant already had completed all of her law school 
coursework and graduated.

The Board also is ever mindful of the appellant's contention 
that, had she been informed earlier, by VA, of her potential 
eligibility for the benefits at issue, she most certainly 
would have submitted her application much sooner than she 
did.  In making this argument, she particularly takes 
exception with the RO for only sending the veteran, and not 
her specifically, the letter in May 1997 advising him that he 
had established his entitlement to the permanent and total 
rating and, as a consequence, his basic eligibility for 
Chapter 35 educational assistance, too.  But the RO's actions 
were reasonable under the circumstances.  Obviously, 
the benefit of hindsight is always 20/20.  But the appellant 
equally must recognize that the veteran still was alive at 
that time, and in fact was for about 7 more months.  And the 
Chapter 35 award was derived from his personal entitlement, 
not hers.  Moreover, no one else, including her, had been 
officially designated as his legal custodian to manage his 
affairs, financial and otherwise, despite his rapidly 
declining state of health due to his terminal cancer.  And 
while VA tries to make concerted efforts to notify 
individuals of their potential entitlement to VA benefits, 
there is no express or implied provision in law under which 
the Department is absolutely obligated to provide personal 
notice of a potential benefit to each and everyone who might 
be potentially eligible.  See, e.g., Erspamer, 9 Vet. App. 
507 (no obligation on VA to furnish dependents' educational 
assistance application to the adult son of the veteran's 
surviving spouse); Pfau v. West, 12 Vet. App. 515 (1999) (no 
equitable right to an effective date for dependents' 
educational assistance benefits earlier than the date the 
appellant actually filed a claim).

Some of the appellant's arguments further suggest that she 
believes that she relied, to her detriment, on erroneous 
information that she received from VA in both written and 
oral communications.  But this allegation is not 
substantiated at all, and inasmuch as she is only claiming 
this, the Board notes that, even if she were ill advised, 
government benefits must be authorized by statute, and 
erroneous actions by a government employee do not serve to 
otherwise establish entitlement.  See, e.g., McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).

In conclusion, there simply is no legal basis for awarding an 
earlier commencing date for payment of the appellant's 
educational assistance benefits pursuant to Chapter 35, of 
Title 38, of the United States Code.  Her claim for payment 
prior to December 1997 must be denied for lack of legal merit 
or entitlement under the law-analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for educational assistance benefits under Chapter 
35, of Title 38, of the United States Code, for periods of 
enrollment prior to December 1997, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

